Citation Nr: 1037144	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a VA examination for 
posttraumatic stress disorder (PTSD) in June 2007, over 3 years 
ago.  Since that date, the Veteran's PTSD symptomatology has been 
sufficiently severe as to warrant two separate inpatient 
hospitalization periods, each lasting over a month.  Accordingly, 
the medical evidence of record demonstrates that the Veteran's 
PTSD symptoms may have increased in severity since the last VA 
examination in June 2007.  The Board therefore concludes that an 
additional VA examination is needed to provide a current picture 
of the Veteran's service-connected PTSD.  38 C.F.R. §§ 3.326, 
3.327 (2009).

In addition, in an October 2008 statement, the Veteran reported 
that he was being treated by a VA psychiatrist who had provided a 
Global Assessment of Functioning (GAF) score of 33 on October 8, 
2008.  While there are medical records associated with the claims 
file by this VA psychiatrist, there is no evidence of record that 
corresponds to this specific claimed GAF score.  In addition, in 
April 2009 the Veteran's representative submitted a single page 
of VA outpatient medical records which demonstrated treatment by 
the identified psychiatrist in October 2008.  The page in 
question was numbered 46 and included a cut-off section of a 
report by the identified psychiatrist dated on October 9, 2008.  
There is no other evidence of record regarding the Veteran's 
psychiatric treatment during October 2008.  Accordingly, the 
evidence of record shows that there may be additional relevant 
evidence which is in the possession of VA, but which has not been 
associated with the claims file.  These records must be obtained 
prior to any further appellate review.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt to obtain, with any 
necessary authorization from the Veteran, 
copies of all treatment records related to 
the Veteran's PTSD not currently associated 
with the claims file, to specifically 
include all VA medical treatment records 
dated in October 2008.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making 
reasonable efforts to obtain these records, 
such records cannot be obtained, the 
Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; (c) any further action to be 
taken by VA with respect to the claims must 
be noted; and (d) the Veteran must be 
notified that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.  The RO must make arrangements to 
provide the Veteran with an examination to 
determine the current severity of his 
service-connected PTSD.  The claims file 
must be made available to the examiner for 
review in conjunction with the examination.  
The examiner must provide accurate and 
fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the following 
symptoms due to PTSD: depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in 
understanding complex commands; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation or mood; 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; impaired impulse 
control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty 
in adapting to stressful circumstances; 
impairment in thought processes or 
communication; delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a GAF 
score, together with an explanation of what 
the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided.  If any of the 
above requested opinions cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain 
why an opinion cannot be provided without 
resort to speculation.  The report must be 
typed.


3.  The RO must notify the Veteran that it 
is his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.  The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. § 
20.1100(b) (2009).

